Title: To George Washington from John Daves, 29 December 1789
From: Daves, John
To: Washington, George


          
            Sir:
            New Bern [N.C.] 29th December 1789.
          
          North Carolina having adopted the new Constitution I presume that Officers are soon to be appointed in the several Ports of this State; In the Year 1784 I was favored by the General Assembly with the appointment of Collector for Port Beaufort to which New Bern belongs—the inclosed Certificates will shew in what manner I have acquitted myself in the discharge of that Office, and if Sir you will have the Goodness to appoint me to the same Office under the new Government, I hope that my future Conduct will not give you any reason to complain.
          Having a Wife and some small children, neither the Remains of the pay that I was able to save when the Army was disbanded, nor the profits of the Office I now hold, make it convenient for me to give personal attendance at New York, this circumstance, however, I am persuaded, will have no effect on your deliberations. I have the Honor to be Sir Your most obedient and respectful Servant
          
            John Daves
          
        